DETAILED ACTION
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or render obvious the combination including A pin for a firearm, the pin comprising: a head and a shank extending from the head that is cylindrically shaped, wherein the shank comprises a central channel extending from the head toward a distal end of the shank, wherein the central channel provides a starting portion of the central channel with a first depth, an ending portion of the central channel with a second depth, and an intermediate portion of the central channel with a third depth shallower than both the first depth and second depth, wherein the first depth and the second depth reduce in depth when approaching toward the intermediate portion.
Regarding independent claim 15, the prior art of record fails to disclose or render obvious the combination including: A pin for a firearm comprising: a head; and a shank extending from the head that is cylindrically shaped, wherein the shank comprises a central channel extending from the head toward a distal end of the shank, and an installation channel starting near a tip of the distal end of the shank opposite the head, wherein the installation channel provides an installation point that is closer to the tip than the central channel, the installation channel gradually varies from a maximum depth at the installation point to meet an outer diameter of the shank, and the installation channel extends to a depth suitable for loosely securing a detent for installation into the firearm.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641